DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde (WO 2014/044644) in view of Chang (US 5,881,512).
Re claim 1, Forde discloses a hollow elongated building element (Fig. 1-2 100) into which concrete is to be poured (Abstract), the hollow elongated building element (100) including: 
a pair of longitudinally extending spaced side walls (104, 106) extending in a longitudinal direction (Fig. 1, horizontally) which are generally parallel (Fig. 1); 
spaced transverse webs (108, 110) joining the longitudinally extending spaced side walls (104, 106) surrounding a longitudinally extending space (within 104, 106, 108 and 110) extending in a longitudinal direction (Fig. 1, horizontally); and 
at least one longitudinally extending tube (118, via 120) located in the longitudinally extending space (within 104, 106, 108 and 110) and connected to the walls (104, 106) and/or spaced transverse webs (108, 110) by a plurality of connecting flanges (117),
wherein the spaced transverse webs (108, 110) include apertures (126) through which the concrete can pass (concrete is capable of passing through 126, see Claim 7), and wherein the longitudinally extending tube (118, via 120) includes (116,118) through which the concrete can pass (concrete may pass through 116 and 118) into the at least one longitudinally extend tube (118, via 120),
but fails to disclose the at least one longitudinally extending tube extending in the longitudinal direction and including a cylindrical surface having apertures.  
However, Chang discloses the at least one longitudinally extending tube (Fig. 3 12) extending in the longitudinal direction (Fig. 3, vertically) and including a cylindrical surface (of 12) having apertures (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow elongated building element of Forde with the at least one longitudinally extending tube extending in the longitudinal direction and including a cylindrical surface having apertures as disclosed by Chang in order to further strengthen and rigidify the structure, as a larger, longer extending tube would provide more strength to the completed building element.
It is noted that the phrase, “through which concrete can pass” is a statement of intended use.  As long as there is a route for concrete to pass through an aperture into the element 118, the prior art meets the claim.  
Re claim 2, Forde as modified discloses the hollow elongated building element of claim 1, wherein the longitudinally extending spaced side walls (104, 106) are generally co-extensive (Fig. 1-2) and generally parallel (Fig. 1-2).
Re claim 3, Forde as modified discloses the hollow elongated building element of claim 1, wherein the connecting flanges (117) connect the at least one longitudinally extending tube (118, via 120) to the longitudinally spaced side walls (104, 106) and the spaced transverse webs (108, 110).
Re claim 6, Forde as modified discloses the hollow elongated building element of claim 1, but fails to disclose wherein each longitudinally extending tube is of a circular transverse cross-section.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Forde wherein each longitudinally extending tube is of a circular transverse cross-section in order to reduce machining required, as a circular element 18 would be simpler than machining the irregular element 118, thus saving time and costs.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 7, Forde as modified discloses the hollow elongated building element of claim 1, wherein there is only one  (Fig. 2) longitudinally extending tube (118, via 120).
Re claim 8, Forde as modified discloses the hollow elongated building element of claim 7, but fails to disclose wherein said longitudinally extending tube is a first tube, and said hollow elongated building element includes a second longitudinally extending tube, the second longitudinally extending tube also being located in said elongationally extending space, and being displaced from the first longitudinally extending tube.
However, in an alternative embodiment (Fig. 9), Forde discloses wherein said longitudinally extending tube (218) is a first tube (at 218), and said hollow elongated building element (Fig. 9) includes a second longitudinally extending tube (218), the second tube (218) also being located in said longitudinally extending space (within the walls of Fig. 9), and being displaced from (Fig. 9) the first tube (218).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Forde wherein said longitudinally extending tube is a first tube, and said hollow elongated building element includes a second longitudinally extending tube, the second longitudinally extending tube also being located in said elongationally extending space, and being displaced from the first longitudinally extending tube in order to increase concrete adhesion therein, as more ribs and tubes would provide more surface area for adhesion.  
Re claim 9, Forde as modified discloses the hollow elongated building element of claim 8, further including flanges (215) joining the first (218) and second longitudinally extending tube (218).
Re claim 13, Forde as modified discloses the hollow elongated building element of claim 1, wherein the hollow elongated building element (14) is of a unitary construction (Fig. 1, as 14 is a unit).
Re claim 14, Forde as modified discloses the hollow elongated building element of claim 13, wherein the hollow elongated building element (14) is an extrusion ([0024]).
Re claim 15, Forde as modified discloses the hollow elongated building element of claim 1, wherein the hollow elongated building element (14) is an assembly (Fig. 1, as there is no language requiring multiple pieces).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde (WO 2014/044644) in view of Chang (US 5,881,512) and Dincel (US 2004/0244321).
Re claim 10, Forde as modified discloses the hollow elongated building element of claim 1, but fails to disclose wherein each longitudinally extending spaced side wall has a longitudinally extending groove and a longitudinally extending joining flange extending from the longitudinally extending spaced side wall, with each longitudinally extending flange and longitudinally extending groove being positioned and configured to second hollow elongated building element a respective longitudinally extending groove or longitudinally extending flange of a like element to secure adjacent elements together by engagement of the longitudinally extending flange within the respective adjacent longitudinally extending groove by movement of the longitudinally extending groove and longitudinally extending flange relative to each other, with each longitudinally extending groove being formed in a respective one of the longitudinally extending spaced side walls and each longitudinally extending flange extending from a respective side wall so that the second hollow elongated building element is located between the longitudinally extending flanges to provide for engagement of the flanges and groove, and the longitudinally extending spaced side walls and spaced transverse webs surround the longitudinally extending space that receives the concrete, and the hollow elongated building element further includes at least one of the longitudinally extending grooves and the respective longitudinally extending flanges are configured to snap engage to connect the adjacent elements.
However, Dincel discloses wherein each longitudinally extending spaced side wall (Fig. 1 15) has a longitudinally extending groove (18) and a longitudinally extending joining flange (22) extending from the longitudinally extending spaced side wall (15), with each longitudinally extending flange (22) and longitudinally extending groove (19) being positioned and configured to engage a respective longitudinally extending groove (19) or longitudinally extending flange (22) of a second hollow elongated building element (14) to secure adjacent elements (14) together by engagement of the longitudinally extending flange (22) within the respective adjacent groove (22) by movement of the longitudinally extending groove (19) and the longitudinally extending flange (22) relative to each other (snap action), with each longitudinally extending groove (19) being formed in a respective one of the longitudinally extending spaced side walls (15) and each longitudinally extending flange (22) extending from a respective side wall (15) so that the second hollow elongated building element (14) is located between (Fig. 3) the longitudinally extending flanges (22) to provide for engagement of the longitudinally extending flange (22) and longitudinally extending groove (19), and the longitudinally extending spaced side walls (15) and spaced transverse webs (13) surround a longitudinally extending space (within 13 and 15) that receives the concrete (18), and the hollow elongated building element (14) further includes at least one of the longitudinally extending grooves (22) and the respective longitudinally extending flanges (22)are configured to snap engage (Fig. 4, [0011]) to connect the adjacent elements (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Forde wherein each longitudinally extending spaced side wall has a longitudinally extending groove and a longitudinally extending joining flange extending from the longitudinally extending spaced side wall, with each longitudinally extending flange and longitudinally extending groove being positioned and configured to second hollow elongated building element a respective longitudinally extending groove or longitudinally extending flange of a like element to secure adjacent elements together by engagement of the longitudinally extending flange within the respective adjacent longitudinally extending groove by movement of the longitudinally extending groove and longitudinally extending flange relative to each other, with each longitudinally extending groove being formed in a respective one of the longitudinally extending spaced side walls and each longitudinally extending flange extending from a respective side wall so that the second hollow elongated building element is located between the longitudinally extending flanges to provide for engagement of the flanges and groove, and the longitudinally extending spaced side walls and spaced transverse webs surround the longitudinally extending space that receives the concrete, and the hollow elongated building element further includes at least one of the longitudinally extending grooves and the respective longitudinally extending flanges are configured to snap engage to connect the adjacent elements as disclosed by Dincel in order to allow for an increased size by connecting additional elements together, to form a wall.  In addition, connection between adjacent elements in the manner claimed is very well known and common in the art.    
Re claim 11, Forde as modified discloses the hollow elongated building element of claim 10, Dincel discloses wherein the movement is generally transverse (as this is how the disclosed snap-fitting works) of the hollow elongated element (14).
Re claim 12, Forde as modified discloses the hollow elongated building element of claim 10, Dincel discloses wherein the movement is longitudinal sliding relative movement between (as during snap fitting, one element 14 must move longitudinally into engagement with an additional element 14) the hollow elongated element (14) and the second hollow elongated element (14).

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues the amended language, as discussed in the 3/14/22 interview.  While, as agreed, the amendments overcome the previous rejection under 35 USC 102, the features are disclosed by the newly relied upon Chang in the above.  
Applicant next provides comments on the new references.  Applicant states that the office generally is seeking to provide a tube with a hole, and that this does not satisfy the recitations of amended claim 1 that the tube be connected to sidewalls and webs by flanges and that concrete can pass through apertures into the tube.  However, this is what is required by the claim, and what the combination of Forde and Chang discloses.  Forde discloses all features of claim 1, as amended, but for, as paraphrased, a tube with a hole. Chang clearly discloses a tube with a hole, and concrete can plainly pass through those holes.  Thus, the combination thereof meets the claim.  
Applicant’s arguments concerning Foell have been considered but are moot as the reference is not relied upon in the above.   
Regarding Chang, Applicant argues that Chang is related to precast wall/column modules and not related to formwork.  Chang is not relied upon as disclosing formwork, and there is no claim language precluding any precast wall/column modules.  Applicant argues that the purpose of the holes in Chang is to facilitate access to the interior for placement of utilities, wiring, piping, etc.  However, claim 1 merely requires apertures “through which concrete can pass.”  Clearly, concrete can pass through 18, whether it (the passage of concrete) actually is shown  by Chang or not.  The openings 18 are clearly capable of allowing concrete to pass, and the passing of concrete therethrough is not positively recited by the claim.  Applicant argues that Chang teaches away from allowing concrete to pass through the apertures.  However, the claim does not require concrete pass through apertures.  It requires apertures through which concrete “can” pass, of which 18 of Chang clearly satisfies.  Applicant further contends that one of ordinary skill would not modify Forde with Change because, “it is simply not the same family of product.”  The applicable question isn’t whether one would look to Chang to modify Forde.  It’s whether the cited references are analogous to the claimed invention.  The claims are drawn to “a hollow elongated building element” of which both Chang and Forde are similarly drawn.  Thus, a person of ordinary skill would look to each reference.  
Next, Applicant argues that Chang does not disclose connecting flanges to connect to the tube and side walls and web.  Chang is not relied upon disclosing this feature.  
Applicant’s arguments concerning Barbera have been considered but are moot as the reference is not relied upon in the above.   
Applicant’s arguments concerning the dependent claims are addressed by the above.  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635